             Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 1 of 11




 1   Bradley P. Hartman (#017263)
     John D. Titus (#012912)
 2   HARTMAN TITUS PLC
     3507 N. Central Ave., Suite 101
 3   Phoenix, AZ 85012-2121
     Phone: (602) 235-0500
 4   Email: bhartman@hartmantitus.com
 5         jtitus@hartmantitus.com
     Attorneys for Plaintiffs
 6
 7                           IN THE UNITED STATES DISTRICT COURT
 8
                                   FOR THE DISTRICT OF ARIZONA
 9
10     Proofpoint, Inc., a Delaware corporation,         Civil No.
11     and Wombat Security Technologies, Inc., a
       Delaware corporation,
12                                                       COMPLAINT FOR DECLARATORY
13                       Plaintiffs,                     RELIEF UNDER THE LANHAM ACT
       vs.
14
       Facebook, Inc., a Delaware corporation,
15
       and Instagram, LLC, a Delaware limited
16     liability company,
17
                         Defendants.
18
19
              This is a suit by Proofpoint, Inc., and Wombat Security Technologies, Inc.
20
     (“Plaintiffs”), against Defendants, Facebook, Inc., and Instagram, LLC (“Defendants”), for
21
22   declaratory relief under the Lanham Act pursuant to 28 U.S.C. § 2201.
23                                         INTRODUCTION
24
              1.    This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 to establish
25
     that Plaintiffs’ registration and use of the internet domain names <facbook-login.com>,
26
     <facbook-login.net>, <instagrarn.ai>, <instagrarn.net>, and <instagrarn.org> (the “Domain
27
28
                                                     1
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 2 of 11




 1   Names”) is not unlawful under the Anticybersquatting Consumer Protection Act, 15 U.S.C.
 2   § 1125(d) (the “ACPA”), or otherwise under the Lanham Act, 15 U.S.C. § 1051 et. seq.
 3            2.   This action is also filed to prevent the transfer of the Domain Names to
 4   Defendants, which was ordered in an administrative decision on January 25, 2021, under the
 5   Uniform Domain Name Dispute Resolution Policy (the “UDRP”) in a non-binding
 6   proceeding captioned Facebook, Inc. and Instagram, LLC v. WhoisGuard Protected,
 7   WhoisGuard, Inc. / Phishing Operations, Wombat Security Technologies, World Intellectual
 8   Property Organization Arbitration and Mediation Center, Case No. D2020-3218.
 9                                             PARTIES
10            3.   Plaintiff, Wombat Security Technologies, Inc., is a Delaware corporation.
11   Wombat Security Technologies, Inc., is owned and operated by Proofpoint, Inc., a Delaware
12   Corporation. Wombat Security Technologies, Inc., and Proofpoint, Inc., are collectively
13   referred to as “Proofpoint.” Proofpoint has offices at 925 West Maude Avenue, Sunnyvale,
14   CA 94085.
15            4.   On information and belief, Defendant, Facebook, Inc., is a Delaware
16   corporation with a principal place of business at 1 Hacker Way, Menlo Park, California
17   94025.
18            5.   On information and belief, Defendant, Instagram, LLC, is a Delaware limited
19   liability company with a principal place of business at 1601 Willow Road, Menlo Park,
20   California 94025.
21                                 JURISDICTION AND VENUE
22            6.   This Court has subject matter jurisdiction over this action pursuant to Section
23   39 of the Trademark Act of 1946 (the “Lanham Act”), 15 U.S.C. § 1121, and under 28
24   U.S.C. §§ 1331 and 1338(a). More specifically, this Court has jurisdiction pursuant to 28
25   U.S.C. § 1331 because this cause arises under 15 U.S.C. § 1114 in that Plaintiffs are the
26   registrant of Domain Names that are subject to transfer under a policy provided by the
27   registrar thereof relating to alleged conflict with a trade or service mark claimed by
28
                                                    2
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 3 of 11




 1   Defendants, and under 28 U.S.C. § 2201(a) “In a case of actual controversy within its
 2   jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading,
 3   may declare the rights and other legal relations of any interested party seeking such
 4   declaration, whether or not further relief is or could be sought.”
 5          7.     This Court has personal jurisdiction over Defendants because Defendants
 6   agreed to submit to the jurisdiction of this Court when they initiated an administrative
 7   proceeding pursuant to the UDRP concerning the Domain Names. Specifically, Defendants
 8   agreed in their UDRP complaint to “submit, with respect to any challenge that may be made
 9   by the Respondent to a decision by the Administrative Panel to transfer or cancel the Domain
10   Names that are the subject of this Complaint, to the jurisdiction of the principal office of the
11   concerned Registrar.”
12          8.     The registrar for the Domain Names is NameCheap, Inc., a Delaware
13   corporation with principal offices at 4600 East Washington Street, Suite 305, Phoenix,
14   Arizona 85034.
15          9.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as a substantial
16   part of the events giving rise to the claims occurred in this district. Furthermore, the registrar
17   of the Domain Names is located in this district.
18                                                FACTS
19
            10.    Proofpoint is a leading, publicly traded enterprise security company with a
20
     market capitalization of approximately $7 billion. Proofpoint provides software as a service
21
     and other products for inbound email security, outbound data loss prevention, social media,
22
     mobile devices, digital risk, email encryption, electronic discovery (“eDiscovery”), and
23
     email archiving.
24
            11.    Proofpoint’s solutions protect organizations’ greatest assets and biggest risks:
25
     their people. Its cybersecurity solutions include the following:
26
                   a)     preventing email and cloud-based threats, including malware, credential
27                        phishing and email fraud;
28
                                                     3
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 4 of 11




 1                 b)     reducing successful phishing attacks and malware by helping people
                          spot and report unsafe email and by safeguarding their personal digital
 2
                          activity;
 3
                   c)     securing digital channels and blocking impostor attacks and malicious
 4                        content that use trusted and lookalike email and web domains, social
 5                        media, the dark web, and more;

 6                 d)     protecting sensitive data and assisting with compliance with ever-
                          evolving regulations;
 7
 8                 e)     collecting, archiving, supervising and monitoring sensitive data in a
                          compliant and legally defensible manner; and
 9
                   f)     providing security awareness training, including phishing simulation
10
                          training campaigns, to customers to help train them on how to spot and
11                        properly respond to phishing attacks.
12          12.    Proofpoint has been widely recognized by third parties for its effective
13   cybersecurity solutions that have protected many companies from online deception. For
14   example, Forbes recently published an article based on an interview with Proofpoint’s CFO,
15   Paul Auvil. See Exhibit A,
16   https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-
17   threats-a-qa-with-proofpoints-cfo/?sh=76dc8d5b19ed. The online magazine Information
18   Age also recently published an article around Proofpoint’s Senior Sales Director Rob Bolton
19   discussing cybersecurity threats in the work-from home-reality. See Exhibit B,
20   https://www.information-age.com/proofpoint-gm-discusses-insider-threats-work-from-
21   anywhere-reality-123492767/. A sampling of Proofpoint’s many awards and recognitions –
22   which are too numerous to detail here – may be found in Exhibit C,
23   https://www.proofpoint.com/us/news?type=All#in-the-news.
24          13.    One of the ways Proofpoint provides its cybersecurity solution services is by
25   conducting training to help its clients’ workforce recognize cybersecurity threats, including
26   phishing attacks.
27          14.    To make the training exercise more realistic, Proofpoint uses intentionally
28   domain names that look like typo-squatted versions of recognizable domain names, such as
                                                  4
            Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 5 of 11




 1   <facbook-login.com>, <instagarn.org> and the other Domain Names at issue in these
 2   proceedings.
 3           15.    By using domain names similar to those of well-known companies, Proofpoint
 4   is able to execute a more effective training program because the workforce is more likely to
 5   learn to distinguish typo-squatted domains, which are commonly abused by bad actors to
 6   trick workers, from legitimate domain names. This protects both the employer that provides
 7   this training to its workforce as well as the owners of legitimate domain names, including
 8   social-media companies like Defendants.
 9           16.    As part of its cybersecurity solution services, Proofpoint sends an imitation
10   phishing e-mail containing the Domain Names to people undergoing training. The
11   individuals undergoing training either (a) ignore the fake phishing email; (b) report the
12   email; or (c) click the simulated phishing link in the email, leading them to one of the
13   Domain Names, in which event they receive a teachable moment notice informing them that
14   they responded to a phishing attempt as part of a training exercise. This process helps to
15   reinforce the desired behavior of the recipient, which is to ignore or report the phishing email
16   attack, or to be taught the proper behavior in case the recipient did in fact click on the
17   simulated phishing link. A representative example of such a teachable moment notice is
18   shown below:
19   ....
20   ....
21   ....
22   ....
23   ....
24   ....
25   ....
26   ....
27   ....
28   ....
                                                     5
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 6 of 11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17   See Exhibit D.

18          17.    Individuals who receive the imitation e-mail and click on the simulated
19   phishing link are directed to a teachable moment notice, such as the one shown above. By
20   doing so, Proofpoint is helping those individuals who were baited into clicking on the
21   simulated phishing link to safely learn from their mistakes and further train them to identify
22   similar malware, phishing, and Internet bad actors so that they can avoid actual cybersecurity
23   breaches in the future.
24          18.    As shown in the image above, this representative teachable moment notice
25   includes a disclaimer that states in part: “This phishing simulation was provided by your
26   employer to help teach you to recognize commonly-used phishing risks. To appear as
27
28
                                                    6
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 7 of 11




 1   realistic as possible, it may contain the name, brand or logo of unaffiliated third parties.”
 2   Exhibit D (emphasis added).
 3          19.    Each teachable moment notice that is displayed when an individual clicks on
 4   an simulated phishing link in Plaintiffs’ cybersecurity imitation emails includes a disclaimer
 5   similar to the one shown in Exhibit D.
 6          20.       When consumers visit the Domain Names outside of Plaintiffs’ cybersecurity
 7   imitation phishing emails, i.e., when consumers type in one of the Domain Names into an
 8   internet address bar, that consumer is shown the following message:
 9
10
11
12
13
14
15
16
17
18   See Exhibit E.
19
            21.    The message on the websites displayed at the Domain Names immediately
20
     informs visitors that the domain belongs to Proofpoint and is being used for training services
21
     offered by Proofpoint.
22
            22.    Proofpoint’s registration and use of the Domain Names has been in good faith
23
     and for a legitimate purpose.
24
            23.    Proofpoint’s registration and use of the Domain Names also is a fair use of the
25
     relevant trademarks of Defendants.
26
27
28
                                                     7
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 8 of 11




 1                                         UDRP Proceeding
 2          24.    On or about November 30, 2020, Defendants filed a UDRP action against
 3   Plaintiffs alleging the Domain Names are confusingly similar to Defendants’ trademarks
 4   FACEBOOK and INSTAGRAM.
 5          25.    In the UDRP proceeding, Defendants alleged Proofpoint is not making use of
 6   the Domain Names in connection with a bona fide offering of goods or services.
 7          26.    In fact, Plaintiffs do have legitimate interests in using the Domain Names in
 8   connection with the bona fide offering of services to the public.
 9          27.    Plaintiffs have made legitimate fair use of the Domain Names, and such use
10   does not suggest an association between Plaintiffs and Defendants or create a reasonable
11   likelihood of consumer confusion regarding the source of Plaintiffs’ services or the source of
12   Defendants’ services.
13          28.    Consumer confusion is unlikely because Proofpoint clearly states on the
14   websites to which the Domain Names are pointed: “Hi! This web site belongs to Proofpoint
15   Security Awareness Training. This domain is used to teach employees how to recognize and
16   avoid phishing attacks.” See Exhibit E.
17          29.    Thus, consumers who reach the Domain Names by typing the Domain Names
18   into an internet address bar know that the domain belongs to Proofpoint and that any services
19   related to the domains originate from Proofpoint and not from Defendants.
20          30.    Customer confusion also is unlikely among those individuals participating in
21   Plaintiffs’ cybersecurity training programs because the teachable moment notice displayed
22   when individuals click the link for one of the Domain Names includes a disclaimer similar to
23   the following: “This phishing simulation was provided by your employer to help teach you to
24   recognize commonly-used phishing risks. To appear as realistic as possible, it may contain
25   the name, brand or logo of unaffiliated third parties.” See Exhibit D.
26          31.    In the UDRP proceeding, Defendants alleged Proofpoint registered and used
27   the Domain Names in bad faith.
28
                                                    8
           Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 9 of 11




 1             32.   In fact, Plaintiffs registered and used the Domain Names in good faith as part
 2   of their business of providing effective training programs that enable employees to learn to
 3   distinguish typo-squatted domains from legitimate domain names.
 4             33.   Registration of the Domain Names by Plaintiffs was lawful.
 5             34.   Notwithstanding Plaintiffs’ lawful registration and use of the Domain Names,
 6   on January 25, 2021, an arbitrator appointed by the World Intellectual Property Organization
 7   Arbitration and Mediation Center issued a decision ordering transfer of the Domain Names
 8   to Defendants.
 9             35.   On January 27, 2021, the World Intellectual Property Organization Arbitration
10   and Mediation Center notified Namecheap of the UDRP decision ordering transfer of the
11   Domain Names to Defendants.
12             36.   Under the UDRP, Namecheap will transfer the Domain Names to Defendants
13   within ten business days of receiving notification of the UDRP decision unless legal action
14   for independent determination of the Plaintiffs’ rights is commenced by Plaintiffs in this
15   judicial district.
16                                                COUNT I
17        Declaratory Relief – Non-Violation of the Lanham Act under 28 U.S.C. § 2201
18             37.   Plaintiffs re-allege paragraphs 1 through 36 as if fully set forth herein.
19             38.   Plaintiffs’ registration and/or use of the Domain Names does not violate
20   Defendants’ rights under the Lanham Act.
21             39.   In registering the Domain Names, Plaintiffs did not have “bad faith intent,” as
22   provided in 15 U.S.C. § 1125(d)(1)(A)(i), to profit from Defendants’ alleged trademark
23   rights.
24             40.   At the time Plaintiffs registered the Domain Names and at all times subsequent
25   thereto, Plaintiffs have used, and have intended to use, the Domain Names for legitimate or
26   fair-use purposes.
27
28
                                                       9
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 10 of 11




 1          41.    Plaintiffs had reasonable grounds to believe that their registration and/or use of
 2   the Domain Names was a fair use or otherwise lawful use, as provided in 15 U.S.C.
 3   § 1125(d)(1)(B)(ii).
 4          42.    Plaintiffs reasonably believe their registration and use of the Domain Names
 5   was and is lawful under the Lanham Act.
 6          43.    There is an actual controversy with respect to whether the Defendants are
 7   entitled to obtain transfer of the Domain Names away from Plaintiffs based on Defendants’
 8   alleged rights under the Lanham Act.
 9          44.    In the absence of a declaration from the Court, Namecheap will transfer the
10   Domain Names to the control of Defendants, and Plaintiffs will suffer immediate and
11   irreparable harm.
12          45.    Such real and actual controversy is of sufficient immediacy and reality to
13   warrant declaratory relief.
14          46.    Plaintiffs’ registration and use of the Domain Names does not, and is not likely
15   to, cause confusion, or to cause mistake, or to deceive as to the affiliation, connection or
16   association of Plaintiffs with Defendants, or as to the origin, sponsorship, or approval of
17   Plaintiffs’ services or commercial activities by Defendants.
18          47.    Plaintiffs’ registration and use of the Domain Names do not misrepresent the
19   nature, characteristics, qualities, or geographic origin of Plaintiffs’ services or Defendants’
20   goods, services, or commercial activities.
21          48.    Plaintiffs seek a judicial declaration pursuant to 28 U.S.C. § 2201 that
22   (a) Plaintiffs’ registration of the Domain Names was not in bad faith, (b) Plaintiffs’ use of
23   the Domain Names will not cause confusion or mistake or deceive the public, and (c) by
24   registering and using the Domain Names, Plaintiffs have not infringed, and do not infringe,
25   any valid trademark rights of Defendants.
26
27
28
                                                    10
          Case 2:21-cv-00226-DJH Document 1 Filed 02/09/21 Page 11 of 11




 1                               DEMAND FOR TRIAL BY JURY
 2
            49.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs
 3
     hereby demand a trial by jury on any issue so triable.
 4
                                       PRAYER FOR RELIEF
 5
            WHEREFORE, Plaintiffs request judgment against the Defendants as follows:
 6
            A.     A declaration by the Court, pursuant to 28 U.S.C. § 2201, that Plaintiffs’
 7
                   registration, ownership and use of the Domain Names <facbook-login.com>,
 8
                   <facbook-login.net>, <instagrarn.ai>, <instagrarn.net>, and <instagrarn.org>
 9
                   are lawful and proper and do not infringe any right the Defendants may claim;
10
            B.     A declaration by the Court, pursuant to 15 U.S.C. § 1114(D)(2)(v), that the
11
                   registration of the Domain Names is not unlawful under the ACPA or
12
                   otherwise under the Lanham Act, and the Domain Names are to be unlocked
13
                   and reactivated with full ownership and use restored to Plaintiffs; and
14
            C.     Awarding such other and further relief as the Court deems just and proper.
15
16
            DATED this 9th day of February, 2021.
17
                                                        HARTMAN TITUS PLC
18
                                                 By: /s/ Bradley P. Hartman
19
                                                     Bradley P. Hartman
20                                                   John D. Titus
                                                     3507 N. Central Ave., Suite 101
21                                                   Phoenix, Arizona 85012-2121
22
                                                        PATTISHALL McAULIFFE NEWBURY
23                                                           HILLIARD & GERALDSON, LLP
24                                                      200 South Wacker Drive, Suite 2900
                                                        Chicago, Illinois 60606
25
                                                        Attorneys for Plaintiffs
26
27
28
                                                   11
